Citation Nr: 0946532	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  09-18 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
disability manifested by menstrual disorders, originally 
described as vaginitis.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
disability manifested by neuropsychological  symptoms, 
originally described as dysthymia with anxiety and physical 
symptoms.

3.  Entitlement to a compensable rating for irritable bowel 
syndrome.

4.  Entitlement to service connection for disability 
manifested by muscle and joint pain and/or wasting. 

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for disability 
manifested by low natural killer cell function, 
hypocoagulation state, systemic fungus, hypoglycemia, 
elevated RNA-S-L, elevated angiotensin II, skin symptoms, 
neurologic symptoms, cardiovascular system symptoms, 
respiratory system symptoms, sleep disturbances, and abnormal 
weight loss.  

7.  Entitlement to service connection for chronic fatigue 
immune dysfunction syndrome.

8.  Entitlement to service connection for chlamydia pneumonia 
and mycoplasma.  

9.  Entitlement to service connection disability manifested 
by menstrual disorders (also described as vaginitis). 

10.  Entitlement to service connection for cytomegalovirus 
and Epstein-Barr virus.

11.  Entitlement to service connection for hypothyroidism.  

12.  Entitlement to service connection for disability 
manifested by pituitary dysfunction, growth hormone 
deficiency, progesterone, estrogen, DHEA, testosterone, 
pregnenolone.

13.  Entitlement to service connection for disability 
manifested by headaches (also described as migraines).

14.  Entitlement to service connection for disability 
manifested by neuropsychological symptoms (also described as 
dysthymia with anxiety and physical symptoms). 

15.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

16.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.




WITNESSES AT HEARING ON APPEAL

Appellant and Kenneth M. Kipples, M.D.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran reportedly had periods of service from April 1989 
to September 1989 and from November 1990 to April 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2008, a statement of the case was issued in April 2009, and a 
substantive appeal was received in May 2009.  A personal RO 
hearing was held in June 2007 and a Board video conference 
hearing was held in October 2009.    

The Board notes that the Veteran submitted additional 
evidence to the Board and in  her hearing testimony, she 
waived RO consideration of this evidence.  However, in light 
of the need to remand for further development, the RO will 
have the opportunity to consider this evidence.  

For clarification purposes, and given the Veteran's testimony 
at the Board hearing in which she clarified what disabilities 
she was seeking on appeal, the Board has characterized the 
issues on appeal as set forth on the front page of this 
decision. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for vaginitis and dysthymia with 
anxiety was denied by a February 1993 rating decision; the 
Veteran failed to initiate an appeal from that decision.   

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for 
disability manifested by menstrual disorders (also described 
as vaginitis) and disability manifested by neuropsychological 
symptoms (also described as dysthymia with anxiety and 
physical symptoms) has been received since the February 1993 
rating decision. 


CONCLUSIONS OF LAW

1.  The February 1993 rating decision, which denied 
entitlement to service connection for vaginitis and dysthymia 
with anxiety, is final.  38 U.S.C.A.  § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
February 1993 rating decision, and thus, the claims for 
disability manifested by menstrual disorders (also described 
as vaginitis) and disability manifested by neuropsychological 
symptoms (also described as dysthymia with anxiety and 
physical symptoms) have been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues of service connection for vaginitis and dysthymia 
with anxiety were  denied in a February 1993 rating decision.  
The Veteran failed to initiate an appeal from that decision.  
Under the circumstances, the Board finds that the February 
1993 rating decision became final.  38 U.S.C.A. § 7105(c).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
In the instant case, while the issues have been characterized 
by the Board in accordance with the Veteran's hearing 
testimony, the claims do not appear to be based on a separate 
and distinct factual basis.  As such, the current claims will 
be considered on the basis of new and material evidence and 
not as separate and distinct claims.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Although it appears 
that the RO reopened the issues and decided them on the 
merits it the April 2009 statement of the case, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

Since the February 1993 rating decision, additional evidence 
has become part of the record, including private treatment 
records, private opinions by Dr. Kipples,  November 2007 VA 
examinations and hearing transcripts.  In opinions of record 
as well as at the Board hearing, Dr. Kipples generally 
attributed the Veteran's disabilities to multiple vaccines 
given while in service.  Further, the November 2007 
psychological and gynecological VA examinations provided 
etiological opinions.   

The Board finds that the additional evidence submitted since 
the February 1993 rating decision is new and material.  The 
evidence is not redundant of evidence already in the record 
at the time of the last final rating decision.  Further, the 
evidence is material because it relates to the unestablished 
fact of whether the Veteran has current disabilities 
manifested by menstrual disorders and neuropsychological 
symptoms related to service, which is necessary to 
substantiate the Veteran's claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the claims of entitlement to service connection 
are reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the Veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for disability 
manifested by menstrual disorders (also described as 
vaginitis) and disability manifested by neuropsychological 
symptoms (also described as dysthymia with anxiety and 
physical symptoms).  To that extent, the appeal is granted, 
subject to the directions set forth in the following Remand 
section of this decision.



REMAND

Initially, the Veteran has claimed that service connection 
should be granted for the disabilities on appeal pursuant to 
38 C.F.R. § 3.317 for compensation for certain disabilities 
due to undiagnosed illnesses suffered by veterans who served 
in the Southwest Asia theater of operations, and has 
submitted medical evidence supporting this contention.  
Nevertheless, the Veteran's service personnel records as well 
as a July 2007 response from the National Personnel Records 
Center (NPRC) clearly showed that the Veteran did not serve 
at any time in the Southwest Asia theater of operations.  
Accordingly, the regulations provided under 38 C.F.R. § 3.317 
are not applicable to the instant claim.  Moreover, the 
Veteran appears to primarily be claiming that her current 
disabilities are due to vaccinations she received while in 
service.  Therefore, the Board will direct development of the 
service connection issues on appeal under a direct theory of 
entitlement pursuant to 38 C.F.R. § 3.303.  
 
In May 2009, the Veteran submitted a copy of a decision from 
the Social Security Administration (SSA) awarding disability 
benefits.  However, it does not appear that the Veteran's SSA 
records have been requested.  Thus, the RO should obtain the 
administrative decisions pertaining to the Veteran's claim 
and any underlying medical records from the SSA.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the SSA, including decisions by the 
administrative law judge); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The Veteran has claimed that her irritable bowel syndrome was 
misdiagnosed in service and her service-connected disability 
actually encompasses additional digestive issues that 
manifested in service, which were attributed to irritable 
bowel syndrome.  Thus, the Board finds that the Veteran 
should be afforded a VA examination to determine whether the 
Veteran has any additional digestive disabilities related to 
her service-connected irritable bowel syndrome and/or could  
be attributed to the symptoms documented in service.   

The record includes documentation as to periods of service 
from April 1989 to September 1989, and from November 1990 to 
April 1991.  However, the record does not clearly show 
whether the periods were active duty, active duty for 
training, or inactive duty training.  As an initial matter, 
the type of service should be verified. 

Lastly, with respect to the service connection issues on 
appeal, the Veteran was afforded VA examinations in November 
2007.  However, it does not appear that the claims file was 
available for review at the time of the examinations.  
Moreover, the examiners did not clearly offer an opinion as 
to whether it was as likely as not that the Veteran's 
disabilities were due to service.  The United States Court of 
Appeals for Veterans Claims ("Court") in Barr v. Nicholson, 
21 Vet. App. 303 (2007), found that once VA undertakes the 
effort to provide an examination, it must provide an adequate 
one.  Accordingly, as these examinations cannot be considered 
adequate for the reasons set forth above, the Board finds 
that the Veteran should be afforded another VA examination(s) 
to determine the etiology of any currently manifested 
disability.  See generally 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should take appropriate 
action to clarify the types of service 
reported from April 1989 to September 
1989, and from November 1990 to April 
1991. 

2.  The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
(with associated medical records) 
pertaining to any claim for disability 
benefits by the Veteran.

3.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the extent and severity of her 
service-connected irritable bowel 
syndrome and any other related digestive 
disabilities.  The claims folder should 
be made available to the examiner for 
review.  The examiner should conduct all 
appropriate testing and report finding 
that allows for rating the disability 
under the appropriate criteria.  The 
examiner should clearly determine all 
digestive disabilities/symptoms and offer 
an opinion as to whether they are related 
to the digestive symptoms and incidents 
observed in service and/or her current 
service-connected irritable bowel 
syndrome.  

The examiner should also offer an opinion 
on the effect the Veteran's service-
connected digestive disabilities have on 
her ability to obtain and retain 
substantially gainful employment.

The examiner should also offer an opinion 
as to whether the Veteran is permanently 
bedridden or so helpless as to be in need 
of regular aid and attendance due to her 
service-connected disabilities; and 
whether the Veteran is substantially 
confined, as a direct result of service- 
connected disabilities, to her dwelling 
or the immediate premises (or, if 
institutionalized, to the ward or 
clinical areas), and it is reasonably 
certain that the disabilities and 
resultant confinement will continue 
throughout her lifetime.  

A detailed rationale should be provided 
for all opinions expressed.

4.  With respect to the service 
connection issues on appeal, the Veteran 
should be afforded appropriate VA 
examinations.  The claims file must be 
made available to the examiners for 
review.  After reviewing the claims file 
and examining the Veteran, the 
appropriate examiner should clearly 
identify all diagnoses and disabilities 
with respect to the issues on appeal.  
Thereafter, the appropriate examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
current identified disability is causally 
related to any incidents in service, to 
include receiving vaccinations.  

For any disabilities that an examiner 
determines are related to service, the 
examiner should also offer an opinion on 
the effect these service-connected  
disabilities have on her ability to 
obtain and retain substantially gainful 
employment.  The examiner should also 
offer an opinion as to whether the 
Veteran is permanently bedridden or so 
helpless as to be in need of regular aid 
and attendance due to her service-
connected disabilities; and whether the 
Veteran is substantially confined, as a 
direct result of service-connected 
disabilities, to her dwelling or the 
immediate premises (or, if 
institutionalized, to the ward or 
clinical areas), and it is reasonably 
certain that the disabilities and 
resultant confinement will continue 
throughout her lifetime.  

A detailed rationale should be provided 
for all opinions expressed.

5.  For the purpose of avoiding further 
remand, the RO should review all 
examination reports to ensure the 
adequacy of the examination and clear 
medical opinions and return any 
opinions for appropriate 
clarification(s). 

6.  After completion of the above, the 
RO should review the expanded record 
and determine if the issues on appeal 
can be granted.  The Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


